Case 18-28320   Doc 8   Filed 10/09/18   Entered 10/09/18 10:07:07   Desc Main
                           Document      Page 1 of 8
Case 18-28320   Doc 8   Filed 10/09/18   Entered 10/09/18 10:07:07   Desc Main
                           Document      Page 2 of 8
Case 18-28320   Doc 8   Filed 10/09/18   Entered 10/09/18 10:07:07   Desc Main
                           Document      Page 3 of 8
Case 18-28320   Doc 8   Filed 10/09/18   Entered 10/09/18 10:07:07   Desc Main
                           Document      Page 4 of 8
Case 18-28320   Doc 8   Filed 10/09/18   Entered 10/09/18 10:07:07   Desc Main
                           Document      Page 5 of 8
Case 18-28320   Doc 8   Filed 10/09/18   Entered 10/09/18 10:07:07   Desc Main
                           Document      Page 6 of 8
Case 18-28320   Doc 8   Filed 10/09/18   Entered 10/09/18 10:07:07   Desc Main
                           Document      Page 7 of 8
Case 18-28320   Doc 8   Filed 10/09/18   Entered 10/09/18 10:07:07   Desc Main
                           Document      Page 8 of 8
